H. T. Kellogg, J. :
The deceased employee was a cook in the employment of a membership corporation known as the Oakland Golf Club, which was in possession of a golf course and club house the use of which was free to all members. In the club house a *574restaurant was maintained on the a la carte plan for members and their guests. While the deceased was at work cooking a chicken in the kitchen of the restaurant he was fatally burned by the explosion of an alcohol stove. The club was maintained exclusively for social purposes and to provide members with opportunities to engage in the game of golf and other outdoor sports. It was supported by annual dues paid by members, and was not engaged in any business enterprise whatsoever. Even its restaurant, which was' operated to promote the social activities of the club, was so conducted that its yearly disbursements for maintenance -exceeded its yearly receipts. No dividends were distributed by the club to its members, nor was it within the contemplation of its organizers or members that dividends should ever be paid. It is entirely clear, therefore, that the deceased employee was not employed in a trade, business or occupation carried on by his employer for pecuniary gain within the meaning of subdivision 5 of section 3 of the Workmen’s Compensation Law.e An award for his death, therefore, should, not have been made.
The award should be reversed and the claim dismissed.
All concur.
Award reversed and claim dismissed.